                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

AMANDA L. GRAY,                               )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )      Case No. 2:17-cv-417
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner of Social Security,       )
                                              )
                      Defendant.              )

                                   OPINION AND ORDER
       This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, Amanda L. Gray, on November 2, 2017. For the following

reasons, the decision of the Commissioner is REMANDED.

                                           Background

       The plaintiff, Amanda L. Gray, filed applications for Disability Insurance Benefits and

Supplemental Security Income on September 15, 2008, alleging a disability onset date of

September 2, 1985. (Tr. 389). The Disability Determination Bureau denied Gray’s applications

initially on January 6, 2009, and upon reconsideration on March 17, 2009. (Tr. 237-240). The

Administrative Law Judge (ALJ) issued an unfavorable decision on June 24, 2011. (Tr. 206-

223). Gray filed a request for review of the ALJ’s decision with the Appeals Council, and the

Appeals Council issued an Order remanding the case to the ALJ. (Tr. 232-235). The ALJ issued

a second unfavorable decision. (Tr. 13-38). The Appeals Council denied review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1-5).

       Gray filed an appeal in the United States District Court Northern District of Indiana that

was remanded by District Judge Jon E. DeGuilio on January 13, 2016. (Tr. 1441-1461). A third
hearing was held on August 11, 2016 before ALJ William E. Sampson, and the ALJ issued an

unfavorable decision on September 15, 2016. (Tr. 1175-1196). Gray and her brother, Robert

Gray, appeared and testified at the hearing. (Tr. 1175). Vocational Expert (VE) Carrie E.

Anderson appeared telephonically at the hearing. (Tr. 1175). The Appeals Council denied

review, making the ALJ’s decision the final decision of the Commissioner. (Tr. 1161-1168).

       Gray met the insured status requirements of the Social Security Act through December

31, 2008. (Tr. 1177). At step one of the five-step sequential analysis for determining whether an

individual is disabled, the ALJ found that Gray had not engaged in substantial gainful activity

since September 2, 1985, the alleged onset date. (Tr. 1177).

       At step two, the ALJ determined that Gray had the following severe impairments: right

upper extremity ulnar neuropathy, plantar fasciitis, bilateral calcaneal heel bursitis, bronchial

asthma, morbid obesity, learning disorder, ADHD, dysthymic disorder, anxiety disorder, bipolar

disorder, and personality disorder. (Tr. 1178). The ALJ determined that Gray’s impairments

caused more than minimal limitations in her ability to perform basic work-related activities and

were considered severe. (Tr. 1178).

       At step three, the ALJ concluded that Gray did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 1178). The ALJ considered listing 1.02 (major

dysfunction of a joint) and listing 3.02 (chronic pulmonary insufficiency). (Tr. 1178).

Additionally, the ALJ considered Gray’s obesity in relation to the musculoskeletal, respiratory,

and cardiovascular body system listings, as required. (Tr. 1178).

       The ALJ also considered the severity of Gray’s mental impairments, singly and in

combination, against the criteria of listings 12.02, 12.04, and 12.06. (Tr. 1178). In finding that



                                                  2
Gray did not meet the above listings, the ALJ considered the paragraph B criteria for mental

impairments, which required at least two of the following:

              marked restriction of activities of daily living; marked difficulties in
              maintaining social functioning; marked difficulties in maintaining
              concentration, persistence, or pace; or repeated episodes of
              decompensation, each of extended duration.

(Tr. 1178). The ALJ defined a marked limitation as more than moderate but less than extreme

and repeated episodes of decompensation, each of extended duration, as three episodes within

one year or once every four months with each episode lasting at least two weeks. (Tr. 1178).

       The ALJ determined that Gray had mild restriction in activities of daily living, moderate

difficulties in social functioning, and moderate difficulties in concentration, persistence, or pace.

(Tr. 1178). Additionally, the ALJ determined that Gray had not experienced any episodes of

decompensation which were of extended duration. (Tr. 1178). Because Gray’s mental

impairments did not cause at least two “marked” limitations or one “marked” limitation and

“repeated” episodes of decompensation, each of extended duration, the paragraph B criteria was

not satisfied. (Tr. 1181). Moreover, the ALJ concluded that the paragraph C criteria was not

satisfied. (Tr. 1181).

       After consideration of the entire record, the ALJ then assessed Gray’s residual functional

capacity (RFC) as follows:

          [T]he claimant has the residual functional capacity to perform light work as
          defined in 20 CFR 404.1567(b) and 416.967(b) except she can never climb
          ladders, ropes, scaffolds, kneel, crouch or crawl, or more than occasionally
          climb ramps or stairs. She can frequently but not constantly use the right
          upper extremity. She must avoid concentrated exposure to humidity,
          wetness, breathing irritants such as fumes, odors, dust, gases, loud noise,
          extremes of heat and cold, and vibration. She is limited to simple, routine,
          repetitive tasks, with occasional interaction with co-workers and supervisors,
          and no interaction with the public. She is limited to no production pace work.

(Tr. 1181).

                                                  3
       The ALJ explained that in considering Gray’s symptoms he followed a two-step process.

(Tr. 1182). First, he determined whether there was an underlying medically determinable

physical or mental impairment that was shown by a medically acceptable clinical or laboratory

diagnostic technique that reasonably could be expected to produce Gray’s pain or other

symptoms. (Tr. 1182). Then, he evaluated the intensity, persistence, and limiting effects of the

symptoms to determine the extent to which they limited Gray’s functioning. (Tr. 1182).

The ALJ determined that Gray’s medically determinable impairments reasonably could have

been expected to cause some of the alleged symptoms. (Tr. 1182). However, Gray’s statements

concerning the intensity, persistence, and limiting effects of her symptoms were not entirely

consistent with the medical evidence and other evidence in the record. (Tr. 1182).

       The ALJ determined that Gray was limited to simple, routine, and repetitive tasks, which

limited her to performing the same job on a daily basis. (Tr. 1193). This limitation accounted

for her learning disorder and her history of special education. (Tr. 1193). Next, consistent with

her social anxiety and her impulsivity, the ALJ found that she could have occasional interaction

with co-workers and supervisors, but no interaction with the public. (Tr. 1192). The ALJ

concluded that greater limitations were not supported by the evidence because Gray was able to

attend anime conventions, work at the convention, talk to people at the convention, and seek out

voice actors to obtain signatures. (Tr. 1193).

       Next, the ALJ indicated that he considered the persistence, intensity, and limiting effects

of Gray’s symptoms on her ability to perform work-related activity. (Tr. 1193). The ALJ found

that her symptoms were not entirely consistent with the evidence and her testimony. (Tr. 1193).

Gray testified that she had problems with her memory and difficulty keeping her mind on things.

(Tr. 1194). However, she testified that she could focus on something that she was interested in,



                                                 4
like Facebook and YouTube. (Tr. 1194). She also testified that she read comic series, fantasy,

and the entire Harry Potter series. (Tr. 1194).

       The ALJ considered the testimony of Gray’s brother and gave it some weight. (Tr.

1195). However, the ALJ noted that while his opinions were entitled to some weight they did

not support a finding of disability. (Tr. 1195). Additionally, the ALJ considered the third-party

function report submitted by Gray’s mother. (Tr. 1195). He gave it some weight and also noted

that it did not support a finding of disability. (Tr. 1195). The ALJ’s decision considered the

opinions of the State agency medical consultants, State agency psychological consultants, and

Gray’s treating doctors. (Tr. 1188-1192).

       At step four, the ALJ found that Gray had no past relevant work. (Tr. 1195).

Considering Gray’s age, education, work experience, and RFC, the ALJ concluded that there

were jobs in the national economy that she could perform, including mail room clerk (106,300

jobs nationally), courier clerk (97,300 jobs nationally), and clerical checker (92,100 jobs

nationally). (Tr. 1196). The ALJ found that Gray had not been under a disability, as defined in

the Social Security Act, from September 2, 1985 through the date of this decision, September 15,

2016. (Tr. 1197).

                                            Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of

Social Security, as to any fact, if supported by substantial evidence, shall be conclusive.”);

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097

(7th Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the



                                                  5
correct legal standards and supported her decision with substantial evidence.”). Courts have

defined substantial evidence as “such relevant evidence as a reasonable mind might accept to

support such a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28

L. Ed. 2d 852 (1972) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 2d 140 (1938)); see Bates, 736 F.3d at 1098. A court must affirm an ALJ’s

decision if the ALJ supported his findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

       Disability and supplemental insurance benefits are available only to those individuals

who can establish “disability” under the terms of the Social Security Act. The claimant must

show that she is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential

evaluation to be followed when determining whether a claimant has met the burden of

establishing disability. 20 C.F.R. §§ 404.1520, 416.920. The ALJ first considers whether the

claimant is presently employed or “engaged in substantial gainful activity.” 20 C.F.R. §§

404.1520(b), 416.920(b). If she is, the claimant is not disabled and the evaluation process is

over. If she is not, the ALJ next addresses whether the claimant has a severe impairment or

combination of impairments that “significantly limits . . . physical or mental ability to do basic

work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c); see Williams v. Colvin, 757 F.3d 610,

613 (7th Cir. 2014) (discussing that the ALJ must consider the combined effects of the



                                                 6
claimant’s impairments). Third, the ALJ determines whether that severe impairment meets any

of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404, subpt. P, app. 1. If it

does, then the impairment is acknowledged by the Commissioner to be conclusively disabling.

However, if the impairment does not so limit the claimant’s remaining capabilities, the ALJ

reviews the claimant’s “residual functional capacity” and the physical and mental demands of

her past work. If, at this fourth step, the claimant can perform her past relevant work, she will be

found not disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e). However, if the claimant shows that

her impairment is so severe that she is unable to engage in her past relevant work, then the

burden of proof shifts to the Commissioner to establish that the claimant, in light of her age,

education, job experience, and functional capacity to work, is capable of performing other work

and that such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§

404.1520(f), 416.920(f).

       Gray has requested that the court reverse the ALJ’s decision and remand this matter for

additional proceedings. In her appeal, Gray has argued that: (1) the ALJ and the Appeals

Council failed to comply with the district court’s remand order when they ignored substantial

evidence supporting Dr. Munson’s opinions; (2) the ALJ incorrectly evaluated Gray’s work

activity and her efforts to seek employment; and (3) the ALJ and Appeals Council failed to

comply with the district court’s remand order when they ignored substantial evidence that Gray

required a job coach.

       The ALJ issued an unfavorable decision on September 15, 2016. Gray filed exceptions to

the ALJ’s decision. However, the Appeals Council determined that it found no reason to assume

jurisdiction, and the ALJ’s decision became the final decision of the Commissioner. (Tr. 1161).

When the Appeals Council declines review, the ALJ's decision becomes the final decision of the



                                                 7
Commissioner, and the district court reviews that decision for substantial evidence, based on the

record as a whole. 20 C.F.R. § 404.984(b)(2).

       Gray has argued that the ALJ failed to assess whether the opinions of Dr. Linda Munson,

Gray’s treating psychiatrist at Porter-Starke Services, were “inconsistent with the other

substantial evidence in the case record”, as required by 20 C.F.R 404.1527(c)(2). Gray contends

that the ALJ ignored substantial evidence in violation of the district court’s remand order. The

court must consider whether the ALJ followed the district court’s remand order and supported

his decision with substantial evidence. The district court previously found that the ALJ provided

no reason to give Gray’s doctors, Dr. Munson and Dr. Kim, little weight. Judge DeGuilio

ordered that the ALJ consider Dr. Munson’s and Dr. Kim’s opinions anew. Gray has argued that

the ALJ again ignored substantial evidence that supported the opinions of treating psychiatrist,

Dr. Munson.

       A treating source’s opinion is entitled to controlling weight if the “opinion on the issue(s)

of the nature and severity of [the claimant’s] impairment(s) is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence” in the record. 20 C.F.R. ' 404.1527(c)(2); see Bates v. Colvin, 736 F.3d

1093, 1099 (7th Cir. 2013); Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011); Schmidt v.

Astrue, 496 F.3d 833, 842 (7th Cir. 2007). The ALJ must “minimally articulate his reasons for

crediting or rejecting evidence of disability.” Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir.

2000) (quoting Scivally v. Sullivan, 966 F.2d 1070, 1076 (7th Cir. 1992)).

        “‘[O]nce well-supported contradicting evidence is introduced, the treating physician’s

evidence is no longer entitled to controlling weight’ and becomes just one more piece of

evidence for the ALJ to consider.” Bates, 736 F.3d at 1100. Controlling weight need not be



                                                 8
given when a physician’s opinions are inconsistent with her treatment notes or are contradicted

by substantial evidence in the record, including the claimant’s own testimony. Schmidt, 496

F.3d at 842 (“An ALJ thus may discount a treating physician’s medical opinion if the opinion is

inconsistent with the opinion of a consulting physician or when the treating physician’s opinion

is internally inconsistent, as long as he minimally articulates his reasons for crediting or rejecting

evidence of disability.”); see, e.g., Latkowski v. Barnhart, 93 F. App’x 963, 970-71 (7th Cir.

2004); Jacoby v. Barnhart, 93 F. App’x 939, 942 (7th Cir. 2004).

       If the ALJ decides that the treating physician’s opinion should not be given controlling

weight, the ALJ is “required by regulation to consider certain factors in order to decide how

much weight to give the opinion.” Scrogham v. Colvin, 765 F.3d 685, 697 (7th Cir. 2014).

These factors are set forth in 20 C.F.R. § 404.1527(c)(1)-(5) and include: 1) the length of the

treatment relationship and the frequency of examination; 2) the nature and extent of the treatment

relationship; 3) supportability; 4) consistency with the record as a whole; and 5) whether the

treating physician was a specialist in the relevant area.

       On January 15, 2010, Dr. Munson completed a mental residual functional capacity

assessment (MRFC) and narrative report. She determined that Gray had moderate to

moderately-severe limitations in the ability to work in coordination with or proximity to others

without being distracted, ability to make simple work-related decisions, ability to respond

appropriately to unexpected changes in the work setting and routines, and ability to travel in

unfamiliar settings and use public transportation. (Tr. 694-695). In her narrative report, Dr.

Munson found that Gray appeared to have cognitive deficits and poor intellectual/academic

functioning which made it difficult for her to function at school or with mildly difficult




                                                  9
employment. (Tr. 697). Dr. Munson opined that Gray may be capable of low level work but it

would have to be with occupational support. (Tr. 697).

        Additionally, Dr. Munson completed a third MRFC on June 13, 2011. Dr. Munson

determined that Gray had numerous marked and extreme losses in her abilities to perform and

carry out very short, simple instructions, sustain an ordinary routine without special supervision,

make simple work-related decisions, complete a normal workday or workweek without

interruptions from psychologically based symptoms, and maintain socially appropriate behavior.

(Tr. 850-853). The ALJ gave Dr. Munson’s opinions very limited weight.

        Gray contends that Drs. John Spores, Jack Garden, Daniel Kim, Victor Rini, and Craig

Nordstrom had similar findings that supported Dr. Munson’s findings. Additionally, Gray

indicated that Drs. Joseph Cools and Larry Kravitz, who testified as medical experts at the

hearings, supported Dr. Munson’s findings. The ALJ assigned some limited weight to Dr.

Cools’ opinion, little weight to Dr. Kim’s opinion, and some limited weight to Dr. Kravitz’s

opinion.

        The district court previously found that the ALJ’s decision lacked evidentiary support and

ignored corroborating evidence. Gray v. Colvin, 2016 WL 160733, at *5 (N.D. Ind. 2016).

Specifically, the district court noted,

           “The ALJ was required to assess whether the treating physician's opinions
           were ‘inconsistent with the other substantial evidence in [the] case record[.]’
           20 C.F.R § 404.1527(c)(2). The ALJ failed to do so. Nowhere in the ALJ's
           assessment of Dr. Munson's opinion does he engage with the evidence in the
           record. Specifically, this Court would note the substantial evidence set forth
           by Drs. Cools, Nordstrom, Spores, Rini, and Garden which supports Dr.
           Munson's opinions. Most notably, the ALJ fails to recognize the decreased
           Full Scale IQ scores from 91, while Gray was in school, (R. 590), to 84 in
           April 2011, (R. 757), and 79 in March 2013, (R. 1115). Additionally, Gray's
           GAF scores show a decline from 62 in December 2008, (R. 653), to 57 in
           April 2011, (R. 759). This evidence could support a finding of decline in
           Gray's condition, which the ALJ appears to have selectively ignored.”

                                                 10
Gray, 2016 WL 160733, at *5.

          In the instant matter, the ALJ cited some inconsistencies with Dr. Munson’s findings and

the medical evidence in the record. However, the ALJ did not discuss the opinions of Drs.

Cools, Spores, Rini, Nordstrom, or Garden as they related to Dr. Munson’s findings. The district

court previously found “substantial evidence set forth by Drs. Cools, Spores, Rini, Nordstrom,

and Garden which supports Dr. Munson’s findings.” Gray, 2016 WL 160733, at *5. The ALJ

did not explain why the above doctors’ opinions did not support Dr. Munson’s opinions.

Additionally, Dr. Kim, a treating psychiatrist at Porter-Starke, found limitations more severe than

those of Dr. Munson. The ALJ also discussed that Gray’s full-scale IQ scores suggested that she

functioned in the average, to low average, to borderline range of intellectual functioning in

discounting Dr. Munson’s opinion. However, the ALJ failed to recognize the decrease in her IQ

scores.

          The ALJ selectively has discussed the record focusing only on evidence that supported

his decision. This selective “cherry picking” prevents the court from assessing the

reasonableness of the ALJ's decision to afford Dr. Munson’s opinions “very little weight.” See

Kaminski v. Berryhill, 894 F.3d 870, 874-875 (7th Cir. 2018). An ALJ has a duty to consider all

relevant medical evidence and cannot “cherry-pick” facts that support a finding of non-disability

while ignoring evidence that indicates a disability finding. Myles v. Astrue, 582 F.3d 672, 678

(7th Cir. 2009). The ALJ did not, but should have, considered all the relevant evidence,

including the medical opinions that supported Dr. Munson’s opinions. Accordingly, the ALJ’s

decision lacks explanation by not discussing the supportability or the consistency of Dr.

Munson’s opinions with the record. Therefore, the ALJ failed to consider properly the opinions




                                                 11
of Dr. Munson. On remand, the ALJ should consider the consistency and supportability of Dr.

Munson’s opinions with the record as a whole.

       Next, Gray has argued that the ALJ incorrectly evaluated her work activity and her

efforts to seek employment in discounting her credibility and the medical evidence. Gray

contends that the ALJ over-relied on her work history without considering evidence to the

contrary. For example, the ALJ failed to consider that any work that she completed before July

of 2013 was performed at a level below substantial gainful activity, that she was terminated from

her employment baking donuts because of her impairments and their effect on her job placement,

and that she lost her job at Awards America because of poor attendance, as well as lack of

efficiency. (Tr. 1223, 1225).

       Throughout the ALJ’s decision he discounted medical opinion evidence and determined

that Grays’ symptoms were not entirely consistent with the record because she worked at

Walmart and Awards America and sought employment. “There is no inherent inconsistency in

being both employed and disabled.” Ghiselli v. Colvin, 837 F.3d 771, 778 (7th Cir. 2016). “The

fact that someone is employed is not proof positive that he is not disabled, for he may be

desperate and exerting himself beyond his capacity, or his employer may be lax or altruistic.”

Wilder v. Chater, 64 F.3d 335, 338 (7th Cir. 1995). The Seventh Circuit has explained, the

ALJ’s “logic is backward: . . . a claimant’s desire to work is not inconsistent with her inability to

work because of a disability.” Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015). Therefore,

without considering all the evidence, the ALJ improperly discredited medical opinion evidence

and Gray’s subjective symptoms by over-relying on her prior work history and her pursuit in

seeking employment.




                                                 12
       Finally, Gray has argued that the ALJ failed to comply with the district court’s remand

order when he ignored substantial evidence that she required a job coach. During Gray’s first

hearing, Dr. Cools provided expert testimony that he agreed with Dr. Munson’s finding that Gray

would need occupational support. (Tr. 1345-1346). Also, Dr. Kravitz, the psychological expert

who testified at Gray’s second hearing, did not dispute that Gray would benefit from a job coach.

(Tr. 1302). The district court’s remand order suggested that “[t]he ALJ seek clarification about

whether Gray is required to have a vocational expert and/or a job coach as a limitation. If the

ALJ still finds Gray does not need support, the ALJ should make a finding as to why, and

include the evidence that supports this determination.” Gray, 2016 WL 160733, at *9.

       Gray contends that the ALJ did not seek clarification nor did he include evidence that

supported his determination that she did not need a job coach. The Commissioner has not

presented an argument to the contrary. The ALJ found that with respect to occupational support,

Gray was able to perform the job at Walmart and Awards America without the assistance of a

job coach. The ALJ did not rely on any medical evidence in determining that a job coach was

not necessary. “ALJs must not succumb to the temptation to play doctor and make their own

independent medical findings.” Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996). The ALJ

failed to follow the district court’s remand order to seek clarification about whether Gray is

required to have a vocational expert and/or a job coach as a limitation and to include evidence

that supports his determination. On remand, as previously ordered, the ALJ should seek

clarification about whether Gray is required to have a vocational expert and/or a job coach as a

limitation.

       Based on the foregoing reasons, the decision of the Commissioner is REMANDED for

further proceedings consistent with this order.



                                                  13
ENTERED this 9th day of May, 2019.

                                          /s/ Andrew P. Rodovich
                                          United States Magistrate Judge




                                     14
